                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:18-01816 FMO (ADS)                                Date: April 12, 2019
Title: Rita Vidette Ennis v. Warden Molly Hill


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                               None Reported
               Deputy Clerk                            Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):       Attorney(s) Present for Respondent(s):
              None Present                                   None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On or about August 24, 2018, Rita Vidette Ennis filed a Petition Under 28 U.S.C.
§ 2254 for Writ of Habeas Corpus by Person in State Custody. [Dkt. No. 1]. Respondent
Molly Hill filed a Motion to Dismiss and lodged supporting documents with the Court.
[Dkt. Nos. 6, 7]. Respondent argues that the Petition is time-barred by the one-year
statute of limitations under 28 U.S.C. § 2244(d) and the claims are procedurally
defaulted. [Dkt. No. 6, pp. 3-8]. Pursuant to the Court’s Order Requiring Response to
Petition, Petitioner was required to file an opposition to the Motion to Dismiss by
March 18, 2019. [Dkt. No. 4, p. 2].

       As of the date of this Order, Petitioner has not filed an opposition to the Motion
to Dismiss or otherwise communicated with the Court about her case. Failure to oppose
a motion to dismiss may be deemed as agreement that the motion should be granted.
Petitioner is therefore ORDERED TO SHOW CAUSE why this action should not be
dismissed by no later than May 3, 2019.

       Petitioner may respond to this Order to Show Cause (“OSC”) by taking one of the
following courses of action by no later than May 3, 2019:

      (1) file an opposition to the Motion to Dismiss;




CV-90 (03/15) – ABW               Civil Minutes – General                       Page 1 of 2
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:18-01816 FMO (ADS)                                   Date: April 12, 2019
Title: Rita Vidette Ennis v. Warden Molly Hill

       (2) file a response to the OSC which explains to the Court the good cause reason
       for failing to file an opposition by the court ordered deadline and setting forth a
       date Petitioner can and will file an opposition; or

       (3) file a request for voluntary dismissal of the Petition.

        If Petitioner elects to file an opposition to the Motion to Dismiss (Option 1), she
must explain how and why Respondent has incorrectly calculated the statute of
limitations and why statutory tolling and/or equitable tolling apply in this case. If
Petitioner believes she is entitled to equitable tolling, she must provide facts that show
the following: (1) that she has been pursuing her claims diligently and (2) that some
extraordinary circumstance stood in her way and prevented timely filing. Holland v.
Florida, 560 U.S. 631, 649 (2010).

       The Clerk of Court is directed to attach a Notice of Dismissal Form (CV-009) to
this Order for Petitioner’s convenience.

     Petitioner is cautioned that failure to timely file a response by
May 3, 2019, will result in a recommendation that this action be dismissed
pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                 Initials of Clerk kh




CV-90 (03/15) – ABW                 Civil Minutes – General                         Page 2 of 2
